418 F.2d 574
UNITED STATES of America, Appellee,v.John Clinton PEARCE, Appellant.
No. 13601.
United States Court of Appeals Fourth Circuit.
Nov. 14, 1969.

J. Fred Queen, Elkins, W. Va., court-appointed counsel, on brief for appellant.
John H. Kamlowsky, U.S. Atty., and Leslie D. Lucas, Jr., Asst. U.S. Atty., on brief for appellee.
Before SOBELOFF and CRAVEN, Circuit Judges, and WIDENER, District judge.
PER CURIAM:


1
John Clinton Pearce appeals from his conviction on June 5, 1969, of interstate transportation of a stolen motor vehicle in violation of 18 U.S.C. 2312.  He asserts that the jury was not free to disregard the testimony of a codefendant whose statements under oath, if taken as true, would absolve the appellant of guilt.  There was circumstantial evidence and testimony as to confessions made by the appellant which amply warrant the jury's verdict of guilty.  We find no merit in appellant's assignment of error.  Accordingly, the judgment and sentence are


2
Affirmed.